Citation Nr: 0414689	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  02-04 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran is entitled to an additional period of 
vocational rehabilitation employment services under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 administrative 
decision by the Vocational Rehabilitation and Employment 
(VR&E) Division of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

In September 2002, the veteran testified at an RO hearing 
and, in October 2003, the veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).  Copies of the hearing transcripts 
are associated with the record. 

In her April 2001 notice of disagreement (NOD) and at the 
October 2003 Travel Board hearing, the veteran clarified that 
she is seeking entitlement to an additional extension of 
vocational rehabilitation training benefits under Chapter 31, 
specifically to obtain a license to practice as a clinical 
psychologist.  At the hearing, the veteran testified that all 
she needed was to take and pass the Examination for 
Professional Practice in Psychology (EPPP) and possibly an 
oral examination for the State of Texas and that she was 
seeking an extension of vocational rehabilitation training 
benefits until she completes all requirements for licensing.  
[See Background.]  As this issue has not addressed, it is 
referred back to the RO for adjudication.  In addressing this 
issue, the RO should provide a summary of the applicable law 
and regulations, to include 38 C.F.R. §§ 21.44, 21.52, 21.70, 
21.72, 21.283, 21.284 (2003). 


FINDINGS OF FACT

The evidence shows that the veteran has exceeded the 
regulatory 18-month period for employment assistance 
services.


CONCLUSION OF LAW

Entitlement to an additional period of vocational 
rehabilitation employment services is not warranted.  
38 U.S.C.A. § 3105, 3117 (West 2002); 38 C.F.R. § 21.78 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West. 2002), which made several amendments to 
the law governing certain VA claims, to include redefining 
VA's duty-to-assist and notification obligations.  However, 
it does not appear that these changes are applicable to 
claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found at Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
31).  

Background

In an April 1985 rating decision, the veteran was granted 
service connection for asthma, rated as 30 percent disabling; 
allergic rhinitis, rated as 10 percent disabling; and 
bilateral varicose veins, rated as noncompensable.  The 
combined disability rating was 40 percent, effective from 
December 24, 1984.

In June 1985, the veteran initially applied for vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code.  38 U.S.C.A. § 3117 (West 2002).  In September 
1985, the veteran was approved for vocational rehabilitation 
training under Chapter 31.  An October 1985 Counseling 
Record, shows that the program goal was to complete a Ph.D. 
in psychology specializing in marriage and family therapy.  
VA records show that the veteran was admitted into the 
Doctoral program in the School of Human Behavior at the 
United States International University in San Diego, 
California.  She attended there until November 1985 and 
reentered in January 1986, where her studies were interrupted 
between every semester until she completed the doctoral 
program.  

Initially, it was anticipated that she would need one year of 
academic course work and one year to research and write and 
defend her dissertation.  A February 1986 Rehabilitation 
Plan, shows that the program goal was to become a faculty 
member at a college or university.  In February 1989, the 
veteran's VR&C Individualized Written Rehabilitation Plan 
(IWRP) was redeveloped to reflect a new completion date of 
November 1989.  An April 1989 Rehabilitation Plan, shows 
another extension given through May 1990.  The veteran 
completed the Ph.D. program in June 1990 and received an 
adjustment allowance until August 1990.  A March 1990 
Rehabilitation Plan, shows another extension through 
September 1991.  

An April 1990 Special Report Of Training reflects that the 
veteran met with a counselor for an Individual Employment 
Assistance Plan (IEAP) development and employment services 
orientation.  She was given the Employment Services kit and 
was referred to the San Diego Regional Office and the 
California Department of Rehabilitation for employment 
services but the veteran indicated that she was considering a 
move to Alaska.  Her eligibility dates for such services were 
from June 10, 1990 to December 10, 1991.  A December 1991 
Rehabilitation Plan reflects a program goal to obtain a state 
license to practice as a psychologist in Alaska, extending 
the benefits period through June 1993.  

A March 1992 Rehabilitation Plan permitted a change in 
objective to a psychologist, giving another extension through 
September 1993.  

In a September 1993 letter, a VA vocational rehabilitation 
counseling psychologist informed the veteran that her 
training program benefits had been interrupted effective the 
end of March 1993 because of nonparticipation in her plan 
since that date and notified her that she needed to contact 
the office to make arrangements to reenter the program, 
otherwise VA might discontinue her program.  

In an October 1993 reply, the veteran indicated that she 
needed services to obtain suitable employment.  

In a May 1994 letter, VA proposed to discontinue her program 
effective the end of March 1994 for failure of the veteran to 
contact the office to reactivate her claim.  In a response 
dated the same month, the veteran alleged that the advice 
that she received from VA counselors was misleading and she 
was ineligible for employment as she had neither graduated 
from an APA-approved doctoral program in psychology nor 
completed an APA-approved internship program; that she was 
unemployed and in need of additional vocational 
rehabilitation services; and that she wanted to obtain re-
certification from an APA-approved program in clinical 
psychology and funding for necessary professional licensure 
examinations.  

In an August 1994 letter, the veteran confirmed that she 
would report for a counseling appointment the next day, which 
she did only to ask that it be rescheduled.  In a September 
1994 letter, VA discontinued the veteran's benefits program 
retroactive to March 1994 because of nonparticipation in the 
employment assistance plan since March 1993, her failure to 
report for several appointments to review the issues involved 
with discontinuance of her rehabilitation program, and 
advised her of her appellate rights.  

In July 1995, the veteran reported for a counseling 
appointment to reenter the vocational rehabilitation (Chapter 
31) program but was counseled that her application might not 
be approved.  The counselor noted that the veteran had an 
eligibility termination date of April 12, 1997.  The VA 
counseling psychologist considered the veteran to have a 
serious employment handicap and found her eligible again for 
training to be suitably employed as a psychologist.  

A January 1996 Special Report Of Training reflects that the 
veteran had been employed on the instructional staff at 
Prairie View A&M since August 1995 as an Assistant Professor 
of Nursing (Psychology), earning $32,500 per school year.  A 
later Special Report Of Training shows that in January 1997, 
the veteran was still employed by Prairie View A&M.  An April 
1997 Special Report Of Training reflects that the veteran's 
case was being closed because she had been deemed 
rehabilitated as she had been, and was still, a nurse 
instructor in the Department of Nursing at Prairie View 
University, earning $2,717 per month for the last twelve 
months.  

Subsequently, in September 1998, the veteran reported for 
another counseling appointment to reenter the vocational 
rehabilitation (Chapter 31) program, since she had lost her 
job at Prairie View.  The VA counseling psychologist 
considered the veteran to have a serious employment handicap 
without furnishing supporting evidence to support that 
determination and found her eligible again for training with 
the hope of being able to receive certification to allow her 
to work as a doctor with a Ph.D.  A September 1998 
Rehabilitation Plan reflects a program goal to obtain a 
license for certification to work as a psychologist and her 
training period was extended from September 1998 to around 
May 2001.

An October 2000 VA Form 119, Report of Contact, shows that a 
meeting was held with the veteran, her VA counseling 
psychologist, and a VR&E Officer to review her continued 
participation in a rehabilitation program.  The report 
reflects that the VA [counseling psychologist] erroneously 
found the veteran to have a serious employment handicap and 
that VA had provided excessive employment assistance 
services.  VA informed the veteran that VR&E was suspending 
further funding for training and that VA would reimburse her 
for costs already incurred to date under the principle of 
equitable relief and verbally discussed the appellate 
process.  In a follow-up letter dated October 27, 2000, VA 
confirmed that the veteran had exhausted all available months 
of services for employment services following completion of 
her doctorate; that VA is limited to providing only 18 months 
of employment services, which VA exceeded through an error on 
its part; that the veteran had the necessary skills and 
credentials to obtain suitable employment; and informed the 
veteran of her appellate rights.

In an April 2001 NOD, the veteran disagreed with the decision 
to deny her benefits through May 2001, indicating that such 
benefits were promised in a November 1998 IWRP while 
acknowledging that such benefits clearly exceeded 18 months.  
The veteran added that she had relied on VA's promise, only 
to be told seven months before her scheduled completion date 
that there was an error in her receiving the promised 
services, and requested reinstatement of the services 
promised in the IWRP.

At a September 2002 RO hearing, the veteran confirmed that 
she had obtained her Ph.D. with the help of VA, but indicated 
that other educational assistance was needed to obtain 
certification as a psychologist.  After her VA employment 
services benefits were terminated, the veteran had taken a 
position as a registered nurse (RN) in a hospital but because 
of her service-connected asthma and varicose veins she was 
let go and cannot work as a nurse.  Also, the veteran 
maintained that, although she has a Ph.D. in psychology, 
since she has not completed all the requirements to obtain a 
license as a clinical psychologist, she cannot work as a 
psychologist either, and thus contends her VA vocational 
rehabilitation benefits should be reinstated.

At the October 2003 Travel Board hearing, the Veteran Law 
Judge noted that the only issue on appeal was the issue of 18 
months for employment services.  In response, the veteran 
stated that VA never helped her with employment services.  
Instead, the veteran testified that she was working on her 
November 1998 IWRP, which was focused towards completing all 
her credentials and examinations to become a licensed 
clinical psychologist, so she can work.  She gave a history 
of her efforts to obtain her Ph.D. and license as a 
psychologist and the fact that her program was disrupted by 
going through a divorce and moves between California, Alaska 
and Texas and lack of knowledge about the requirements needed 
to obtain a psychologist position.  The veteran agreed that 
it had been more than twelve years since her discharge from 
service but added that what she was seeking was additional 
benefits for continuing education to include tutoring for, 
and taking, the EPPP to obtain her license.  The veteran 
maintained that unless she is licensed as a psychologist, she 
could not do anything with her Ph.D. degree.  The veteran 
agreed that she was not seeking employment services but an 
extension of her Chapter 31 funding to complete the 
credentials process, including tutoring for any examinations 
and the cost for taking any examinations.

Analysis

VA law provides that a veteran with a service-connected 
disability rated at 10 percent or more who has participated 
in a vocational rehabilitation program and who has been 
determined to be employable shall be furnished assistance in 
obtaining employment consistent with the veteran's abilities, 
aptitudes, interests, and employment handicap, including 
assistance necessary to insure that such veteran receives the 
benefit of any applicable provisions of law or regulation 
providing for special consideration or emphasis or preference 
for such veteran in employment or training, to include direct 
placement in employment, utilization of the services of 
disabled veterans outreach program specialists, utilization 
of the job development and placement services.  See 38 
U.S.C.A. § 3117 (West 2002).

VA law also provides that counseling, placement, and 
postplacement services may be provided for a period not to 
exceed 18 months in any case in which VA determines the 
provision of such counseling and services to be necessary to 
accomplish the purposes of a rehabilitation program in the 
individual case.  See 38 U.S.C.A. § 3105(b) (West 2002).  VA 
may extend the period of a vocational rehabilitation program 
for a veteran to the extent it determines that an extension 
of such period is necessary to enable the veteran to achieve 
a vocational goal if it also determines the veteran had 
previously been rehabilitated to the point of employability 
but the veteran's need for further vocational rehabilitation 
has arisen out of a worsening of a service-connected 
disability precluding performance in the duties of the 
occupation for which the veteran had been rehabilitated, or 
the occupation for which the veteran had been rehabilitated 
is not suitable in view of the veteran's current employment 
handicap and capabilities, or under regulations which 
prescribe that the veteran has a serious employment handicap 
and an extension of such period is necessary to accomplish 
the purposes of a rehabilitation program for such veteran.  
See 38 U.S.C.A. § 3105(c).

Employment assistance may be provided for the period 
necessary to enable the veteran to secure employment in a 
suitable occupation and to adjust in the employment but this 
period shall not exceed 18 months.  38 C.F.R. § 21.73 (2003).

Regulations provide that a veteran may continue in employment 
services status until the veteran is determined to be 
rehabilitated, the veteran is employed for at least 60 days, 
either the veteran or VA interrupts the employment services 
program, either the veteran or VA discontinues the employment 
services program, the veteran reaches the end of the period 
for which employment services have been authorized and there 
is no basis for extension, or service-connection for the 
service-connected disability is severed or the veteran 
otherwise ceases to be eligible.  See 38 C.F.R. 
§ 21.194 (2003).

VA shall take reasonable steps to ensure that a veteran being 
provided employment services receives the benefit of any 
applicable provision of law or regulation providing for 
special consideration or emphasis or preference of the 
veteran in employment or training, especially programs and 
activities identified in the preceding paragraphs of this 
section.  38 C.F.R. § 21.252(c).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the language of 38 C.F.R. § 21.194 
gives both the veteran and VA broad discretion to terminate 
employment services and gives VA the authority to terminate 
vocational rehabilitation benefits.  See Kandik v. Brown, 9 
Vet. App. 434 (1996).  The Court further held in Kandik that 
the numerous examples of the appellant's uncooperative 
behavior, poor attitude, and the level of his skills 
supported the Board's finding that the vocational goal was 
not reasonably feasible under the statute and applicable 
regulations.  Id. at 440.

The veteran admits that she is not seeking additional 
employment services but instead seeks an extension of her 
educational benefits under Chapter 31.  Based upon the 
evidence of record, the Board finds VA has exercised its 
discretion to terminate the employment services and job 
development assistance associated with the veteran's 
vocational and rehabilitation program.  See Kandik, 9 Vet. 
App. 434.  

In April 1990, the veteran met with a VA counselor for an 
IEAP development and employment services orientation.  She 
was given the Employment Services kit and was referred to the 
San Diego Regional Office and the California Department of 
Rehabilitation for employment services but the veteran 
indicated that she was considering a move to Alaska.  Her 
eligibility dates for such services were from June 10, 1990 
to December 10, 1991.  Between June 1990 and April 1997, the 
VA made repeated attempts to provide employment assistance 
services to the veteran without cooperation from her.  See 
38 C.F.R. § 21.198 (2003).  By April 1997, having held a 
teaching position for more than one year, the VA deemed the 
veteran rehabilitated.  The above period of time alone 
exceeds the 18-month period allowed under the regulations for 
employment assistance services.  Thus, the Board finds the 
preponderance of the evidence is against the veteran's claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

The appeal is denied.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



